                   Case 19-18043      Doc 13     Filed 06/27/19    Page 1 of 3



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF MARYLAND
                                         Greenbelt

IN RE:

JONATHAN ALVIN ADAMS

                                                   Chapter 13
                Debtor(s)
                                                   Case No. 19-18043

                            OBJECTION OF WELLS FARGO BANK, N.A.
                             TO PROPOSED CHAPTER 13 PLAN AND
                                  CONFIRMATION THEREOF

        Wells Fargo Bank, N.A. and its assignees and/or successors in interest, a secured
creditor in the above-entitled Bankruptcy proceeding, hereby submits the following objections to
the Confirmation of the Chapter 13 Plan proposed by the Debtor(s):

      1. This objecting secured creditor is the beneficiary of a trust deed on property
commonly known as 14003 Mary Bowie Pkwy, Upper Marlboro, MD 20774; the promissory note
and deed of trust will be attached to the proof of claim when it is filed by the secured creditor.

         2. The debtor(s) are due a total estimated pre-petition arrears of $26,607.50.

      3. The proposed Chapter 13 plan does not provide this objecting Secured Creditor with
adequate protection or adequate security, according to Sections 362 and 1325 (a) of the Code.

       4. The plan does not propose to pay the Secured Creditor's entire claim in that the
arrears are listed in the amount of $13,817.75 and this Creditor's claim is estimated to be
$26,607.50.
                 Case 19-18043       Doc 13     Filed 06/27/19    Page 2 of 3



                                        CONCLUSION

        Any Chapter 13 Plan proposed by the Debtor(s) must provide for and eliminate the
objections specified above in order to be feasible and to provide adequate protection to this
objecting secured creditor. It is respectfully requested that confirmation of the Chapter 13 Plan
as proposed by the Debtor(s) be denied.

       WHEREFORE, secured creditor prays as follows:

   1. That confirmation of the proposed Chapter 13 Plan be denied.

   2. For attorney's fees and costs incurred herein.

   3. For dismissal of the Chapter 13 proceeding.

   4. For such other relief as this Court deems proper.


Dated: June 27, 2019

                       Respectfully submitted
                       Wells Fargo Bank, N.A.

                       By Counsel:


                       /s/ Malcolm B. Savage, III
                       William M. Savage, Esquire
                       Kristine D. Brown, Esquire
                       Thomas J. Gartner, Esquire
                       Gregory N. Britto, Esquire
                       Renee Dyson, Esquire
                       Malcolm B. Savage, III, Esquire
                       Nicole Lipinski, Esquire
                       Shapiro & Brown, LLP
                       10021 Balls Ford Road, Suite 200
                       Manassas, Virginia 20109
                       (703) 449-5800
                       ecf@logs.com
                 Case 19-18043       Doc 13     Filed 06/27/19    Page 3 of 3




                                 CERTIFICATE OF SERVICE



I hereby certify that on the 27th day of June, 2019 the following person(s) were served a copy of
the foregoing Objection to the Chapter 13 Plan in the manner described below:

Via CM/ECF Electronic Notice


Nancy Spencer Grigsby                                          Trustee
185 Admiral Cochrane Dr.
Suite 240
Annapolis, MD 21401


Richard B. Rosenblatt                                          Debtors'Attorney
The Law Offices of Richard B. Rosenblatt
30 Courthouse Square Ste. 302
Rockville, MD 20850


Via First Class Mail, Postage Prepaid:



JONATHAN ALVIN ADAMS                                           Debtor(s)
14003 MARY BOWIE PKWY
UPPER MARLBORO, MD 20774



                                                           /s/ Malcolm B. Savage, III
                                                           William M. Savage, Esquire
                                                           Kristine D. Brown, Esquire
                                                           Thomas J. Gartner, Esquire
                                                           Gregory N. Britto, Esquire
                                                           Renee Dyson, Esquire
                                                           Malcolm B. Savage, III, Esquire
                                                           Nicole Lipinski, Esquire

19-281522
